Citation Nr: 1115181	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  06-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for loss of sense of smell.

2. Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to January 1946. The Veteran earned a Purple Heart, which is indicative of combat service.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2006. A transcript of the hearing is of record.

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. The rating decision denied the Veteran's claims to reopen for entitlement to service connection for loss of sense of smell and for entitlement to service connection for asthma.

The Board remanded the Veteran's claims in August 2007, and again in May 2010 for failure to comply with the August 2007 remand directives. 

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


Because the Board's remand directives have not been completed, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required. See Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

The Board finds that the RO did not substantially comply with Board remand directives regarding the duty to notify. See Stegall, 11 Vet. App. at 268. In its August 2007 and May 2010 remands, the Board instructed the RO/AMC to examine the bases of the May 1999 denials of entitlement to service connection for loss of sense of smell and advise the Veteran as to what evidence and information was necessary to reopen and to substantiate his claim in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board specifically noted that, although the Veteran received a letter of notification dated in May 2005, the letter failed to fully comply with the holding in Kent and did not inform the Veteran of the bases of the previous denial of his claim in May 1999. 

In attempt to comply with the Board' remand instructions, the RO/AMC sent the Veteran an additional notification letter in October 2007; however, this letter also failed to comply with the holding in Kent. The RO notified the Veteran that his claim for loss of sense of smell was denied in May 1999:

". . . because VA outpatient treatment reports note that [he took] nasal inhalers and noted a 62 year history of pipe smoking, but [did] not show any treatment for loss of sense of smell."

As stated in a May 2010 Board decision, this letter did not include notification of the reason for the May 1999 denial but instead advised the Veteran of the reasons for denial in the August 2005 decision on the Veteran's claim to reopen. 
In attempt to comply with the Boards' May 2010 remand instructions, the RO/AMC sent the Veteran another notification letter in May 2010. This letter does not comply with the holding in Kent. The RO notified the Veteran that it needed evidence showing that the following conditions existed from military service to the present time and indicates in verbatim:

". . . whether new and material evidence has been submitted to reopen a claim for service connection for loss of the sense of s, Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for loss of" [sic].

The letter also informed the Veteran that he was previously denied service connection for "Sense of Smell," that he was notified of this decision in May 1999, that the appeal period had expired and the decision was now final. He was told that, in order to reopen his claim, he must submit new and material evidence. The letter stated:

"Your claim was previously denied because Reason for previous denial. Therefore, the evidence you submit must be new and relate to this fact." [sic].

These letters are plainly insufficient to comply with the law, or the Board's remand directives.  

Since the May 2010 remand, VA treatment records through November 2010 from the Windham outpatient clinic, associated with the VA Connecticut Healthcare System, which includes both the West Haven and Newington VA medical center campuses, have been associated with the claims folder. An August 2010 response from the VA Connecticut Healthcare System indicates that no records from the file archive from the year 1946 could be retrieved. 

Regarding the issue of entitlement to service connection for asthma, the private medical evidence of record includes current diagnoses of asthma and COPD, with a note indicating these disabilities may be related to asbestos exposure. However, these records contain no information regarding when or where asbestos exposure may have occurred. The record contains a formal finding that the Veteran's service treatment and personnel records are unavailable. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) (stating that the there is a heightened duty to notify and assist the Veteran when service records are unavailable). The Veteran also served in combat. See 38 U.S.C.A. § 1154(b) (West 2002). The RO should attempt to clarify upon what evidence the reported history of asbestos exposure is based. See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011) (finding that the Board has a duty to clarify private medical reports).
 
At a June 2006 Board hearing, the Veteran reported that in 1946 he visited a doctor, T. H., who first diagnosed him with asthma. The Veteran stated at that time that he would obtain records from T. H. The record does not reflect that he did so. 

Because the claim remains pending, the Veteran may submit such evidence.  However, the Veteran is advised that duty to assist the Veteran is not a "one-way street." The Veteran is advised that if he desires that such records be obtained, he must either obtain them or authorize their release with appropriate documentation to be provided by the RO/AMC.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC must advise the Veteran of what evidence would substantiate his petition to reopen his claim of service connection for loss of the sense of smell, first denied in a May 1999 rating decision. Apart from other requirements applicable under the Veterans Claims Assistance Act (VCAA), the RO/AMC must comply with the Kent ruling by advising the Veteran of the evidence and information necessary to reopen and substantiate the claim for entitlement to service connection for loss of the sense of smell. The RO/AMC must also comply with any directives of the Veterans Benefits Administration and advise the claimant of the elements required to establish service connection found insufficient in the previous denial. The Veteran's claim was denied in May 1999 because the record did not indicate any loss of sense of smell in available service records or in treatment records current through May 1999 and because there was no evidence to indicate a chronic disability involving a loss of sense of smell.

2. The RO/AMC must contact the Veteran's private physician, Dr. S. Z., who indicated in treatment records from 2001 to 2009 that the Veteran had COPD related to asbestos exposure. The RO/AMC must ask Dr. S. Z. to provide a statement indicating the medical basis of this opinion and whether his opinion is based on evidence indicating that asbestos exposure occurred in military service.

3. The RO/AMC must send the Veteran the appropriate authorization form for a private physician, Dr. T. H., whom the Veteran reported diagnosed him with asthma subsequent to separation from military service in 1946. 

4. The RO/AMC must wait an appropriate time for the gathering of requested information and associate all gathered documents with the claims folder. The RO/AMC must then readjudicate the Veteran's claims. If the claims remain denied, the RO/AMC must issue a supplemental statement of the case and afford the Veteran and his representative the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


